                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                        Case No. 19-cr-00704-EJD-1 (VKD)
                                                          Plaintiff,
                                   9
                                                                                             DETENTION ORDER
                                                    v.
                                  10

                                  11        EFRAIN BARRAGAN,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13             The United States moved for detention of defendant Efrain Barragan. The Court held a

                                  14   hearing on the government’s motion on December 20, 2019. Dkt. No. 5. Mr. Barragan was

                                  15   present at the hearing and represented by counsel. For the reasons stated on the record during the

                                  16   hearing and as set forth below, the Court finds that there are no conditions, or combination of

                                  17   conditions, of release that would reasonably assure the safety of other persons and the community

                                  18   and Mr. Barragan’s appearance for court proceedings. The Court therefore orders Mr. Barragan

                                  19   detained pending trial. This order may be appealed to the presiding judge, the Honorable Edward

                                  20   Davila.

                                  21   I.        BACKGROUND
                                  22             As set forth in the indictment, the government charges Mr. Barragan in count one with

                                  23   possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §841(a)(1) and

                                  24   (b)(1)(C), and in count two with being a felon in possession of a firearm, in violation of 18 U.S.C.

                                  25   § 922(g)(1). Dkt. No. 2. Mr. Barragan is presumed innocent of these charges. See 18 U.S.C.

                                  26   § 3142(j).

                                  27             Pretrial Services prepared a report, which was shared with the Court and counsel for the

                                  28   parties. The Court adopts the facts set forth in the Pretrial Services report, as indicated below.
                                   1   Both parties presented arguments and evidence by proffer through counsel at the hearing, which

                                   2   was conducted in public.

                                   3   II.    LEGAL STANDARDS
                                   4          On a motion for pretrial detention, the government bears the burden to show by clear and

                                   5   convincing evidence that no condition or combination of conditions of release will reasonably

                                   6   assure the safety of other persons or the community. 18 U.S.C. § 3142(f)(2). Conversely, the

                                   7   government bears the burden to show by a preponderance of the evidence that no condition or

                                   8   combination of conditions of release will reasonably assure the defendant’s appearance. United

                                   9   States v. Motamedi, 767 F.2d 1403, 1407 (9th Cir. 1985).

                                  10          In evaluating whether pretrial release is appropriate, the Court must consider (1) the nature

                                  11   and circumstances of the offense charged, (2) the weight of the evidence against the defendant,

                                  12   (3) the defendant’s history and characteristics (including his character, physical and mental
Northern District of California
 United States District Court




                                  13   condition, family ties, employment, financial resources, length of residence in the community,

                                  14   community ties, past conduct, history relating to drug and alcohol abuse, criminal history, and

                                  15   record concerning appearance at court proceedings), and (4) the nature and seriousness of the

                                  16   danger to any person or the community that would be posed by the defendant’s release. 18 U.S.C.

                                  17   § 3142(g).

                                  18   III.   DISCUSSION
                                  19          A.      Rebuttable Presumption
                                  20          Given the charges in the indictment, there is a rebuttable presumption of detention based

                                  21   on danger and risk of flight. 18 U.S.C. § 3142(e)(3)(A).

                                  22          B.      Nature and Circumstances of the Offense
                                  23          The government initially charged Mr. Barragan by complaint, which was filed on

                                  24   December 13, 2019. Dkt. No. 1. According to the complaint, on August 30, 2019, law

                                  25   enforcement apprehended Mr. Barragan with a quantity of methamphetamine and a loaded semi-

                                  26   automatic handgun. Dkt. Nos. 1, 2. According to the complaint and the government’s proffer

                                  27   during the hearing, Mr. Barragan refused to comply with the law enforcement officer’s orders at

                                  28   the time of his arrest and he attempted to flee in order to avoid being detained. Dkt. No. 1, ¶¶ 9-
                                                                                         2
                                   1   10.

                                   2          If convicted, Mr. Barragan faces a maximum prison term of 20 years for the offense

                                   3   charged in count one and a maximum prison term of 10 years for the offense charged in count two.

                                   4          C.      Weight of the Evidence
                                   5          The weight of the evidence is difficult to assess at this stage of the case. The government

                                   6   proffers that Mr. Barragan was found with methamphetamine and a loaded handgun on his person.

                                   7   However, the Court observes that the weight of the evidence is the least important consideration.

                                   8   Motamedi, 767 F.2d at 1408.

                                   9          D.      Personal Characteristics of the Defendant
                                  10          Mr. Barragan is 39 years old. He has lived in San Jose, California for his entire life,

                                  11   although he has been incarcerated during some of that time. Mr. Barragan completed the 11th

                                  12   grade and later obtained his GED. At the time of his arrest, Mr. Barragan had been unemployed
Northern District of California
 United States District Court




                                  13   for a few months, but he had previously been employed for extended period of time working in the

                                  14   concrete trade for local companies.

                                  15          Mr. Barragan has a history of substance abuse. However, he has made efforts to address

                                  16   his substance abuse problems by participating in treatment programs while in and out of custody.

                                  17   He has no history of mental health issues or treatment.

                                  18          Mr. Barragan has a lengthy criminal history, including one felony federal drug conviction

                                  19   and several misdemeanor convictions involving driving under the influence, exhibiting a deadly

                                  20   weapon, giving false information to a peace officer, and hit and run. His criminal history includes

                                  21   several violations of probation and federal supervised release conditions.

                                  22          Mr. Barragan’s girlfriend is willing to co-sign an unsecured bond, but does not have any

                                  23   significant financial resources with which to assist Mr. Barragan.

                                  24          E.      Nature and Seriousness of the Danger to Others Posed by Defendant’s Release
                                  25          In addition to the conduct charged in the indictment, the government relies on evidence of

                                  26   Mr. Barragan’s criminal history, as described above. While the Court does not give substantial

                                  27   weight to conduct for which Mr. Barragan was arrested but not convicted, Mr. Barragan’s criminal

                                  28   history does include conduct that posed a danger to others and the community. In addition, Mr.
                                                                                        3
                                   1   Barragan’s past failures to comply with conditions of release while on probation and federal

                                   2   supervised release support the government’s contention that he is unlikely to comply with

                                   3   conditions that the Court may set to reasonably assure the safety of others and his appearance for

                                   4   court proceedings in this case. The government also emphasizes Mr. Barragan’s attempt to flee

                                   5   upon his arrest.

                                   6          Mr. Barragan argues that he has undertaken meaningful efforts since August 2019 to

                                   7   maintain his sobriety and that he has the ability to also maintain stable employment if released

                                   8   from custody. The Court commends Mr. Barragan’s efforts but is not persuaded that these recent

                                   9   improvements are sufficient to overcome the government’s proffer that Mr. Barragan continues to

                                  10   pose a danger and a risk of flight.

                                  11          F.      Consideration of Conditions of Release
                                  12          The Bail Reform Act of 1984 favors pretrial release, not detention. Accordingly, the Court
Northern District of California
 United States District Court




                                  13   has carefully considered whether there are any conditions of release that will reasonably assure the

                                  14   safety of others and the community and Mr. Barragan’s appearance as required. In particular, the

                                  15   Court has considered whether a combination of location restrictions, monitoring, and substance

                                  16   abuse counseling or treatment, together with the requirement of a significant secured bond, would

                                  17   provide such reasonable assurance. The Court concludes that there are no such conditions or

                                  18   combination of conditions that could be imposed to provide such assurance, because the Court is

                                  19   not confident that Mr. Barragan will comply conditions the Court might set.

                                  20          For these reasons, the Court finds that, based on the present record, the government has

                                  21   more than carried its burden to show that no condition, or combination of conditions, of release

                                  22   could be imposed that would reasonably assure the safety of other persons or the community and

                                  23   Mr. Barragan’s appearance.

                                  24   IV.    CONCLUSION
                                  25          Accordingly, defendant Efrain Barragan is committed to the custody of the Attorney

                                  26   General or his designated representative for confinement in a corrections facility separate, to the

                                  27   extent practicable, from persons awaiting or serving sentences or being held in custody pending

                                  28   appeal. Mr. Barragan shall be afforded a reasonable opportunity for private consultation with
                                                                                         4
                                   1   defense counsel. On order of a court of the United States or on the request of an attorney for the

                                   2   government, the person in charge of the corrections facility shall deliver Mr. Barragan to the

                                   3   United States Marshal for the purpose of appearances in connection with court proceedings.

                                   4          IT IS SO ORDERED.

                                   5   Dated: December 23, 2019

                                   6

                                   7
                                                                                                    VIRGINIA K. DEMARCHI
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
